Citation Nr: 0633217	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  01-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$51,588.27 stemming from the overpayment of nonservice-
connected disability pension benefits.  


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from June 1965 to 
June 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2001 decision by the Committee on 
Waivers and Compromises (Committee) located at the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Cleveland, Ohio.  

The appellant is seeking waiver of recovery of his debt and 
has not challenged the validity of the debt.  The appeal is 
ready for consideration of the issue of waiver of recovery of 
the debt.                 


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant. 

2.  The overpayment resulted solely from the actions of the 
appellant; there was no fault on the part of VA.

3.  Collection of the appellant's indebtedness would not 
cause undue hardship or defeat the purpose of the VA benefit.  

4.  The appellant did not rely on the VA overpayment to 
relinquish a valuable right or incur a legal obligation, and 
failure to collect the indebtedness would result in an unfair 
gain to him.   






CONCLUSION OF LAW

Recovery of an overpayment of VA nonservice-connected 
disability pension benefits in the calculated amount of 
$51,588.27, would not violate the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act of 
2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).

The notice and duty-to-assist provisions of the VCAA do not 
apply in waiver of overpayment cases.  See Barger v. 
Principi, 16 Vet. App. 132 (2002) (holding that the duties 
specified in the VCAA are not applicable to requests for a 
waiver of overpayment).  While VCAA does not apply, the Board 
notes that the appellant has been advised by the RO of the 
appropriate laws and regulations relating to requests for a 
waiver of overpayment.  In addition, it is clear that the 
appellant has been given ample opportunity to submit evidence 
and argument in support of his claim, including at a February 
2002 hearing which was conducted at the RO before the 
undersigned Board member.  Moreover, the Board remanded this 
case in May 2003 for the purpose of getting an updated 
financial status report on the appellant.  He did not 
respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
[the duty to assist is not always a one-way street; if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence].  Therefore, 
the Board will proceed with consideration of the appeal.  


II.  Factual Background

By a January 1997 rating action, the appellant's claim for 
entitlement to nonservice-connected disability pension 
benefits was granted, effective from October 1, 1996.  In a 
February 1997 letter from the RO to the appellant, the 
appellant was provided notice of the January 1997 decision.  
In addition, the RO advised the appellant that his benefits 
were based on no countable family income for award purposes.  
The RO informed the appellant that he should contact them 
promptly to provide income changes as they occurred in order 
to avoid creation of an overpayment.  

In a VA Form 21-4138 (Statement in Support of Claim), dated 
in February 1997, the appellant stated that he was reporting 
his wife's income as required for pension purposes.  In this 
regard, the appellant noted that his wife started working at 
the end of November 1996.  According to the appellant, she 
worked part-time at the Good Samaritan Hospital.  The 
appellant reported that her gross income was approximately 
$870.64 a month.  

In a letter from the RO to the appellant, the RO notified the 
appellant that his disability pension award had been amended 
in light of the report of his wife's $870.64 gross monthly 
income from Good Samaritan Hospital.  According to the RO, 
the adjustment had created an overpayment in the benefits he 
had received, and he would subsequently be notified of the 
exact amount of the overpayment.  

In a VA Form 21-4138, dated in August 1997, the appellant 
stated that the RO was counting too much in wages from his 
wife against his VA pension.  According to the appellant, his 
wife stopped working on April 17, 1997, and was no longer 
employed.  In support of his claim, the appellant submitted a 
statement from Ms. W.A., Human Resource Assistant at the Good 
Samaritan Hospital, dated in August 1997.  In the August 1997 
letter, Ms. A. indicated that the appellant's wife had been 
employed at the Good Samaritan Hospital and that her last day 
of employment was April 17, 1997.  According to Ms. A., her 
salary from January 1, 1997 until the termination date was 
$3,832.81.       

In a letter dated in August 1997, VA informed the appellant 
that he had been overpaid VA benefits and that as a result, 
he owed the VA in the amount of $6,090.00.  

In a VA Form 21-4138, dated in September 1997, the appellant 
requested waiver of recovery of the indebtedness.  The 
appellant stated that he understood that he had an 
overpayment with the VA, and that the overpayment was created 
due to his wife's wages.  He indicated that when he filed for 
VA pension in November 1996, he and his wife had no income.  
However, the appellant noted that in November 1996, his wife 
started working a part-time job.  The appellant reported that 
when his pension was granted in February 1997 and he reviewed 
the notification letter, he realized that his wife's income 
was countable against his VA pension.  According to the 
appellant, he immediately notified the VA about his wife's 
income.  He stated that he had no intention to misrepresent 
his family's household income or act in bad faith against the 
VA.  The appellant indicated that he did not know that his 
wife's income had to be reported before his pension began, 
and that the fact that he reported the income as soon as he 
received the VA letter advising him that it was necessary to 
do so proved that he wanted to be honest and act in good 
faith with the VA.  According to the appellant, his wife quit 
working in April 1997 when they found out that her salary 
affected his VA pension.         

In a Financial Status Report, received in September 1997, the 
appellant noted that he had worked at LB shoes from September 
to October 1996, and that his wife had worked at the Good 
Samaritan Hospital from November 1996 to April 1997.  The 
appellant's average monthly income was reported to be $537.00 
in VA compensation.  The appellant's wife's income was 
reported to be zero.  The appellant's average monthly 
expenses included $730.00 for rent or mortgage payment, 
$250.00 for food, and $275.00 for utilities, heat, and phone.  
The appellant itemized further expenses of $59.00 for cable 
television, $60.00 for car expenses, $50.00 for church tithe, 
$14.50 for life insurance, and $50 for bank overdraft.  The 
appellant's total average monthly expenses was $1,488.50.        

By a decision, dated in October 1997, the Committee granted 
the appellant's waiver request.  The Committee stated that 
there was no evidence of fraud, misrepresentation, or bad 
faith on the appellant's part in the creation of the 
overpayment.  The Committee indicated that the overpayment 
was created because the appellant's spouse began working at 
the Good Samaritan Hospital.  The appellant's benefits were 
retroactively adjusted, effective January 1, 1997, and the 
original overpayment of $6,090.00 was created.  The amount of 
$150.00 was withheld from the appellant's August 29, 1997 
payment.  The appellant notified the VA while his claim was 
still pending, and he had probably not yet received the VA 
letter dated in February 1997 informing him about his 
entitlement.  The appellant received his first payment after 
he had sent VA the notification.  According to the Committee, 
the appellant's award was not adjusted due to administrative 
delays.  The Committee noted that the appellant had sent VA 
information about his wife's change of wages, but that the 
adjustment was not made in a timely fashion.  Thus, the 
Committee stated that the appellant was not at fault since he 
had given VA timely notice of his wife's income.  Considering 
the appellant's financial status and number of dependents, 
the Committee concluded that collection of the debt would 
create undue hardship.  Accordingly, the Committee determined 
that it would be against the standard of equity and good 
conscience for them to collect the debt.     

In a letter from the RO to appellant, dated in June 2000, the 
RO noted that in February 2000, the appellant had confirmed 
that he had received $596.00 in wages from the Bee-Bee Shoe 
Corporation, and that he had received his first check on 
November 24, 1996.  According to the RO, that income would be 
countable for a one year period beginning December 1, 1996.  
The RO stated that it had also been confirmed that in 1997, 
the appellant's spouse had received $7,758.37 income from 
wages from Kimberly Home Health Care Inc.  According to the 
RO, it appeared that she had started working in April 1997.  
The RO indicated that they had to also consider the amount of 
her wages that she had received from the Good Samaritan 
Hospital which totaled $7,631.40.  The RO reported that they 
would further consider the appellant's wife's wages from 
Kimberly Home Health Care Inc., of $16,790.03 for 1998, and 
$20,958.46 for 1999.  According to the RO, it was also 
reported that in 1997, the appellant's wife received $22.00 
in unearned and interest income.  The RO noted that they 
would assume that that income had been continuous from 1997 
to the present unless the appellant provided proof that the 
interest was less than the amount shown, such as a bank 
statement showing the total interest earned in each year from 
1997 to the present.  That income would be countable from 
February 1, 1997, and continue.  Based on the above 
information, the RO stated that the appellant's family annual 
income as of December 1, 1996 was $8,227.00, and that that 
income was countable for VA pension purposes.  Thus, in light 
of the above, the RO proposed to reduce the appellant's 
benefits, with the termination of his benefits effective 
January 1, 1999, based on family income of $20,980.00.  

In a VA Form 21-4138, dated in August 2000, the appellant 
stated that at present, his wife was only working part-time 
and that she had a reduced income.  The appellant attached 
pay stubs for his wife's 2000 earnings.     

In a letter from the RO to the appellant, dated in August 
2000, the RO notified the appellant that as proposed in the 
June 2000 letter, the appellant's disability pension award 
was amended based on the reported changes in received 1997 
family income.  The appellant was also notified that his 
benefits would be terminated effective January 1, 1999, based 
on excessive income.  The appellant was subsequently notified 
that he had been overpaid VA benefits and that as a result, 
he owed the VA in the amount of $51,588.27.  

In a VA Form 21-4138, dated in October 2000, the appellant 
noted that VA had terminated his pension due to his wife's 
wages.  The appellant maintained that VA was counting far 
more than his wife was actually receiving.  According to the 
appellant, VA was counting annual wages for his wife of 
$20,958.00.  The appellant noted that that was the amount she 
earned in the year 1999.  He reported that his wife's wages 
had been greatly reduced in the year 2000 because she was not 
working as many hours.  The appellant attached additional pay 
stubs for his wife's 2000 earnings in support of his 
contentions.     

In a Financial Status Report, received in October 2000, the 
appellant noted that he was not currently working.  He stated 
that his wife had worked as a nurse in 1997.  The appellant's 
average monthly income was reported to be zero.  The 
appellant's wife's income was reported to be $550.00.  The 
appellant's average monthly expenses included $868.00 for 
rent or mortgage payment, $600.00 for food, and $419.12 for 
utilities, heat, water, and phone.  The appellant itemized 
further expenses of $56.00 for cable television, $203.00 for 
car expenses, $225.00 for clothes, $100.00 for miscellaneous, 
$75.00 for school fees and supplies, and $125.00 for medical 
expenses.  The appellant's total average monthly expenses was 
$2,671.12.    

In a VA Form 21-4138, dated in October 2000, the appellant 
requested waiver of recovery of the indebtedness.  The 
appellant stated that repayment of the debt would cause him 
extreme hardship.  He noted that the only income in his 
family's household was his wife's wages and that her wages 
had been greatly reduced in the last year.  According to the 
appellant, with six people in his family, it was "almost 
impossible for [them] to pay even the most necessary living 
expenses."   The appellant reported that he did not intend 
to misrepresent his family's financial situation to the VA.  
He indicated that he believed that only his income counted 
against the VA pension and that he had no other income.  
According to the appellant, when his wife began working, they 
were not aware her income counted as well.     

By a February 2001 decision by the Committee, it was held 
that recovery of the overpayment of the VA nonservice-
connected disability pension benefits would not be against 
equity and good conscience.  In the February 2001 decision, 
the Committee stated that there was no evidence of fraud, 
misrepresentation, or bad faith on the appellant's part in 
the creation of the overpayment.  The Committee further 
indicated that the evidence of record showed that the 
appellant was significantly at fault in the creation of the 
debt because he did not timely report his spouse's income as 
requested on VA's Eligibility Verification Report.  According 
to the Committee, the appellant was previously advised that 
he was paid additional benefits for his dependents.  By 
exercising reasonable care, the appellant should have known 
to report his spouse's income to the VA immediately.  The VA 
debt deserved the same consideration as the appellant's 
private debts.  After considering all the elements of equity 
and good conscience, the Committee determined repayment of 
the debt would not cause undue financial hardship.  In 
addition, it would not defeat the purpose of the benefit 
sought to require repayment.  Therefore, the Committee 
concluded that allowing the appellant to keep benefits to 
which he were not entitled to would result in his unjust 
enrichment and his request for a waiver was denied.     

In February 2002, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that when his first request for waiver of a debt 
stemming from his wife's receipt of income, was granted in 
1997, he thought that that meant that VA had made a mistake 
in counting her income against his pension and that her 
income was not a factor in his receipt of pension.  The 
appellant's wife stated that she and the appellant 
misunderstood the 1997 waiver and that she thought that it 
meant that she was "dismissed" in the sense that she could 
go back to work.  The appellant's wife indicated that they 
had filed for bankruptcy at the end of 1999 or in 2000.  She 
noted that at present, she was working 45 hours a week.  
According to the appellant's wife, in the year 2001, her 
annual salary was $34,000.00.       

By a May 2003 decision, the Board remanded this case.  At 
that time, the Board requested that the RO provide the 
appellant with the opportunity to submit an up-to-date 
Financial Status Report, with any additional supporting 
documentation regarding current income and expenses.  Thus, 
as per the Board's May 2003 remand decision, the RO, in an 
October 2003 letter, requested that the appellant complete 
and return the enclosed VA Form 4-5655 (Financial Status 
Report), with any additional supporting documentation 
regarding his current income and expenses.  The evidence of 
record is negative for a response from the appellant.   


III.  Analysis

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.

The U.S. Court of Appeals for Veterans Claims has defined bad 
faith as "a willful intention to seek an unfair advantage."  
Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The 
provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U.S. government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the U.S. 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive: (1) fault of the debtor, where actions of 
the debtor contribute to the creation of the debt; (2) 
balancing of faults, weighing fault of the debtor against the 
VA's fault; (3) undue hardship, whether collection would 
deprive debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; and (6) changing position to 
one's detriment, reliance on VA benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

In this case, the Committee found the appellant to be free 
from fraud, misrepresentation, or bad faith.  The Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994). Since there 
appears to be no indication of any intent to deceive or to 
seek unfair advantage by the appellant in the creation of the 
indebtedness, the Board concurs with the Committee and finds 
no legal bar to the benefit now sought is present.

Thus, the question for Board consideration is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  In the evaluation of 
whether equity and good conscience necessitate a favorable 
waiver decision, the Board must consider all of the 
specifically enumerated elements applicable to a particular 
case.  See Ridings, 6 Vet. App. at 544, 546.  The first and 
second elements pertain to the fault of the debtor versus the 
fault of the VA.  The appellant is at fault in this case.  
The record clearly shows that the appellant had been informed 
of the need to report family income changes and that he 
failed to do so.  The Board finds that the overpayment was 
caused by the appellant's fault for not reporting the 
required financial information, specifically his wife's 
wages, and that consequently, the appellant received payments 
to which he was not entitled.  The record does not reveal 
that there was any fault on the part of VA in the creation of 
the debt.  

The Board recognizes the appellant's argument that he was 
confused after his first request for waiver was granted in 
1997, and that he thought that the waiver meant that VA had 
made a mistake in counting his wife's income against his 
pension and that her income was not a factor in his receipt 
of pension.  However, the Board finds that this argument is 
not credible.  The evidence of record shows that after the 
appellant was granted nonservice-connected disability pension 
benefits in January 1997, and was notified that his benefits 
were based on no countable family income and that he should 
contact the VA promptly to provide income changes as they 
occurred in order to avoid creation of an overpayment, the 
appellant immediately contacted the VA and informed them that 
his wife was working.  In addition, after the appellant was 
informed that an overpayment had occurred and that he owed 
the VA in the amount of $6,090.00, the appellant stated in a 
September 1997 statement that he understood that the 
overpayment was due to his wife's wages.  The appellant 
specifically noted that he was aware that his wife's income 
was countable against his VA pension.  The appellant also 
reported that his wife quit working in April 1997 when they 
found out that her salary affected his VA pension.  He 
further provided a statement from the Good Samaritan Hospital 
confirming that his wife had stopped working in April 1997.  
At this point in time, prior to the October 1997 Committee 
decision granting the appellant's waiver request, the 
appellant clearly understood the need to report family income 
changes.  However, even though the appellant notified the VA 
that his wife had stopped working in April 1997, the evidence 
of record shows that later in April 1997, the appellant's 
wife found new employment and the appellant failed to report 
his wife's new wages.  Thus, the appellant failed to report 
family income changes at a time when he was clearly aware of 
his obligation to report all sources of income fully and the 
relationship between the receipt of such income and his VA 
nonservice-connected pension benefits.  Therefore, the 
argument that the appellant was confused after the October 
1997 Committee decision granting his waiver request and that 
he believed that it was no longer necessary to report his 
wife's wages is not found to be credible.  The appellant was 
well aware of his obligation to report all sources of income 
fully, yet he did not report his wife's wages when she 
resumed working in April 1997.  While the Board recognizes 
the appellant's sincere belief in the merits of his claim, it 
finds his assertions for failure to notify the VA of family 
income changes to not be substantiated.           

In the instant case, the appellant maintains that recovery of 
his VA indebtedness would cause an undue hardship.  
Specifically, he contends that repayment of the debt would 
cause him and his family financial hardship.  In an October 
2000 statement, the appellant indicated that although his 
wife had earned $20,958.00 in the year 1999, her earnings for 
the year 2000 were greatly reduced.  In addition, in the 
February 2000 Travel Board hearing, the appellant's wife 
testified that they had declared bankruptcy in 1999 or 2000.  
However, the Board observes that the appellant's wife also 
testified that in the year 2001, her annual salary was 
$34,000.00, which was an increase in her salary compared to 
previous annual salaries.  Moreover, the Board cannot ignore 
the fact that this case was remanded in May 2003 for the 
purpose of getting an updated financial status report on the 
appellant, and he did not respond.  Consequently, the Board 
is unable to compare the appellant's current household 
monthly income and expenses.  As previously stated, VA's duty 
to assist is not a "one-way street."  See Wood, 1 Vet. App. 
at 190.  If a veteran wishes help in developing a claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence, such as financial information.  Id.   
Thus, the appellant has failed to provide the requested 
financial information which would show whether repayment of 
the debt would cause him financial hardship.  Accordingly, 
the Board cannot find that there would be any hardship 
resulting from recovery of the debt.   

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose of pension 
benefits would not be defeated as the appellant was not 
entitled to such benefits during the period of the 
overpayment.

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because he received 
monetary benefits to which he had no entitlement. VA made 
payments of benefits based on income information furnished by 
the appellant.  Although the appellant notified the VA that 
his wife had stopped working in April 1997, he failed to 
report his wife's wages when she resumed working later in 
April 1997.  Under such circumstances, to allow him to retain 
the money which was paid by VA would constitute unjust 
enrichment.

The Board must further consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The appellant has not 
contended, nor does the evidence show, that he had 
relinquished a valuable right or incurred a legal obligation 
in reliance on his VA benefits.

The record reveals no other factors which would make recovery 
of the overpayment inequitable.

Therefore, in viewing the elements of equity and good 
conscience, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
is against equity and good conscience.  Accordingly, the 
claim is denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  This doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 5107(b).      


ORDER

Entitlement to waiver of recovery of a debt in the amount of 
$51,588.27 stemming from the overpayment of nonservice-
connected disability pension benefits, is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


